Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 1 of 17 PageID #: 136



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Felix Miguel Armijos, individually and on behalf all
other employees similarly situated,
                                 Plaintiffs,

                       - against -
                                                          Case No. 1:19-cv-02893-FB-JO
Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño
Coffee Shop, Tasty Chaulafan Corp. d/b/a El
Pequeño Coffee Shop, Carlos A. Segarra, and Juan
Carlos Segarra,

                                 Defendants.




                       PLAINTIFF’S MEMORANDUM OF LAW
                        IN OPPOSITION TO DEFENDANTS’
              MOTION TO COMPEL ARBITRATION AND STAY THE ACTION




                                HANG & ASSOCIATES, PLLC
                               136-20 38th Avenue, Suite 10G
                                    Flushing, NY 11354
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 2 of 17 PageID #: 137




                                                                                     TABLE OF CONTENTS

 Table of Authorities .........................................................................................................................................................................                 iii

 Preliminary Statement .................................................................................................................................................................                         1

 Factual Background ......................................................................................................................................                                                     2-3

 Arguments ................................................................................................................................................................................................      4

 I.              THERE IS A GENUINE ISSUE OF FACT SURROUNDING THE PURPORTED                                                                                                                                    4-5
                 AGREEMENT TO ARBITRATE

 II.             THE ARBITRATION AGREEMENT WAS FRAUDULENTLY INDUCED                                                                                                                                            5-7

 III.            THE ARBITRATION AGREEMENT IS PROCEDURALLY UNCONSCIONABLE                                                                                                                                     7-11

 Conclusion                                                                                                                                                                                                    12




                                                                                                       ii
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 3 of 17 PageID #: 138




                                     TABLE OF AUTHORITIES

Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir.           …………………………………………… 4
2003)

Brennan v. Bally Total Fitness, 198 F.Supp. 2d 377          ………………………………………… 9, 11
(S.D.N.Y. 2002)

Choquette v Motor Info. Sys., 2017 US Dist LEXIS             …………………………………………… 7
121353 [SDNY Aug. 2, 2017, No. 15-CV-9338
(VEC)]

David v. No. 1 Mktg. Serv. Inc., 113 A.D.3d 810, 979         …………………………………………… 8
N.Y.S.2d 375, 378-79 (2d Dep’t 2014).

Desiderio v. Nat’l Ass’n of Sec. Dealers, Inc., 191          …………………………………………… 8
F.3d 198, 207 (2d. Cir. 1999)

Dreyfuss v. Etelecare Global Solutions-U.S. Inc., 349        …………………………………………… 8
F. App'x 551, 553 (2d Cir. 2009).

First Options of Chicago, Inc. v. Kaplan, 514 U.S.           …………………………………………… 7
938, 944, 115 S. Ct. 1920, 131 L. Ed. 2d 985
(1995)

Fiveco, Inc. v. Haber, 11 N.Y.3d 140, 144, 893               …………………………………………… 8
N.E.2d 807, 863 N.Y.S.2d 391 (N.Y. 2008)).

Gillman v. Chase Manhattan Bank, N.A., 73 N.Y.2d             …………………………………………… 8
1, 10, 534 N.E.2d 824 (1988)

Kutluca v. PQ N.Y. Inc., 266 F. Supp. 3d 691, 700            …………………………………………… 4
(S.D.N.Y. 2017)

Manigault v. Macy's East, LLC, 318 Fed. App'x 6, 7-          …………………………………………… 8
8 (2d Cir. 2009)

Matter of Express Indus. & Term. Corp. v. N.Y. State         …………………………………………… 5
Dept. of Transp., 93 N.Y.2d 584, 589 (1999)

Mehler v. Terminix Int'l Co., 205 F.3d 44, 48 (2d.           …………………………………………… 7
Cir. 2000)




                                                 iii
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 4 of 17 PageID #: 139



Molina v. Coca-Cola Enterprises, Inc., No. 08-cv-        …………………………………………… 10
6370, 2009 U.S. Dist. LEXIS 47828, 2009 WL
1606433 (W.D.N.Y. June 8, 2009)

Nat'l Credit Union Admin. Bd. v. Goldman, Sachs &        …………………………………………… 4
Co., 775 F.3d 145, 148 (2d Cir. 2014)

Opals on Ice Lingerie v. Bodylines Inc., 320 F.3d        …………………………………………… 4
362, 369 (2d Cir. 2003)

Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d 352,       …………………………………………… 4
358 (2d Cir. 1995)

Pimpinello v. Swift & Co., 253 N.Y. 159, 162-63,         …………………………………………… 10
170 N.E. 530 (1930)

Ragone v. Atlantic Video at Manhattan Ctr., 595          …………………………………………… 9
F.3d 115, 122 (2d Cir. 2010)

Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67,   …………………………………………… 4
130 S. Ct. 2772, 177 L. Ed. 2d 403 (2010)

Ross v. American Express Co., 478 F. 3d 96, 99           …………………………………………… 7

Sablosky v. Edward S. Gordon Co., Inc., 73 N.Y.2d
133, 137, 535 N.E.2d 643, 538 N.Y.S.2d 513               …………………………………………… 6
(1989)

Sinnett v. Friendly Ice Cream Corp., 319 F. Supp. 2d     …………………………………………… 6
439, 443 (S.D.N.Y. 2004))

State v. Wolowitz, 96 A.D.2d 47, 468 N.Y.S.2d 131,       …………………………………………… 8
145 (1983)

Teah v. Macy’s Inc.,No. 11-CV-1356, 2011 U.S. Dist.      …………………………………………… 6
LEXIS 149274

Thomson-CSF, S.A. v. American Arb. Ass'n, 64 F.3d        …………………………………………… 7
773, 779 (2d Cir. 1995)

Valdes v. Swift Transp., Co., 292 F. Supp.2d 524,        …………………………………………… 11
533 (S.D.N.Y. 2003)




                                               iv
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 5 of 17 PageID #: 140



Victorio v. Sammy's Fishbox Realty Co., LLC, No. 14-   …………………………………………… 9
cv-8878(CM), 2015 U.S. Dist. LEXIS 61421
(S.D.N.Y. May 6, 2015)




                                              v
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 6 of 17 PageID #: 141



                                 PRELIMINARY STATEMENT

          Plaintiff, Felix Miguel Armijos, (hereinafter, “Plaintiff” or “Armijos”), by and through

his undersigned attorneys, Hang & Associates, PLLC, hereby respectfully submits this

Memorandum in Opposition to the Defendants’ Motion to Compel Arbitration and Stay the

Action.

          This action was originally commenced by Plaintiff Armijos on May 15, 2019 against

Cositas Ricas Ecuatorianas, Corp. d/b/a El Pequeño Coffee Shop, Tasty Chaulafan Corp. d/b/a

El Pequeño Coffee Shop, Carlos A. Segarra (“C. Segarra”), and Juan Carlos Segarra (“J.C.

Segarra”), (collectively “Defendants”). Plaintiff Armijos was employed by Defendants as a

dishwasher and then cook starting on or about January 1, 2003 to February 7, 2019. (Armijos

Decl. ¶ 2-3). The Complaint alleges that Defendants failed to pay Plaintiff minimum wage and

overtime wages for hours worked in excess of forty hours per week in violation of the Fair

Labor Standard (“FLSA”) and the New York Labor Law (“NYLL”). In addition, Plaintiff alleges

that he was not paid spread of hours pay in violation of the NYLL and was not provided with

notice of wages upon hire, nor received pay statements with each payment in violation of the

New York Wage Theft Prevention Act.

          After the end of the Plaintiff’s employment with Cositas Ricas Ecuatorianas, Corp.

d/b/a El Pequeño Coffee Shop (hereinafter “Cositas Ricas”), on or around January 6, 2019,

Plaintiff Armijos executed two (2) pages. (Armijos Decl. ¶ 11), which he subsequently found

out were Arbitration Agreements (“Agreements”) between himself and both Defendant

corporations (the Agreements are annexed to Baugh Corbett Aff. as “Exhibit A”). Defendants

now seek to compel arbitration pursuant to those Agreements. Plaintiff opposes the

Defendants’ motion on the grounds that: (i) the agreements were fraudulently induced and
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 7 of 17 PageID #: 142



are procedurally unconscionable on the basis that Plaintiff was only given the last page of

each Agreements for him to sign; (ii) both the purpose of the Agreements and the reason

Plaintiff was required to sign the Agreements were misrepresented by the Defendants to

Plaintiff; and, (iii) Plaintiff was required to sign the two pages without first having the

opportunity to have them translated to him into his native language.



                                 FACTUAL BACKGROUND

       Plaintiff Armijos was employed to work at Defendants’ restaurants from on or about

January 1, 2003 to February 7, 2019. (Armijos Decl. ¶ 2-3). From on or around January 1,

2003 to on or around November 30, 2018, Plaintiff worked for Defendant Cositas Ricas, then

from on or around December 1, 2018 until February 7, 2019, Plaintiff worked for Defendant

Tasty Chaulafan. (Armijos Decl. ¶ 2-3). During Plaintiff’s employment with the Defendants’

restaurants, Plaintiff’s job duties and responsibilities as a cook involved preparing meals at

the restaurant daily. Plaintiff’s duties neither required him to speak, read or understand

English. (Armijos Decl. ¶ 6).

       Approximately one week before January 6, 2019, Defendant J.C. Segarra went to the

kitchen at Tasty Chaulafan, where the Plaintiff and other employees worked, and told all the

employees that they would be required to sign some documents for the Department of Labor

(DOL). (Armijos Decl. ¶ 7). J.C Segarra then asked Armijos to accompany him to the dining

room at Tasty Chaulafan; he presented Armijos with two (2) loose leaves of paper and asked

Armijos to take a seat and sign the areas he indicated on the two (2) pages. (Armijos Decl. ¶

8).




                                              2
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 8 of 17 PageID #: 143



       Plaintiff immediately realized that the pages were not in English and asked J.C.

Segarra what they were for and why he needed to sign the pages. (Armijos Decl. ¶9). J.C

Segarra then advised Armijos that the DOL may visit the Defendants’ establishment soon and

they needed to know how many people worked at the establishment. (Armijos Decl. ¶ 10).

Relying on this explanation, Plaintiff Armijos proceeded to print his name above the

employee name and signed below his name, all of which took around ten (10) minutes.

(Armijos Decl. ¶ 11).

       After the Plaintiff signed the pages, he noticed that J.C. Segarra called Luis, another

cook at the Defendants’ establishment, to also sign some pages. (Armijos Decl. ¶ 12). After

Luis finished speaking to J.C Segarra, Luis asked Plaintiff Armijos if he knew why the

Defendants needed their signatures. (Armijos Decl. ¶ 13). Plaintiff then realized, after

speaking with Luis, that J.C. Segarra gave them the same explanation- i.e. that the DOL would

be visiting the restaurant and they needed to know how many people worked there. (Armijos

Decl. ¶ 13).

       Prior to the Plaintiff signing the pages handed to him by J.C. Segarra, J.C. Segarra never

explained the pages that the Plaintiff signed to the Plaintiff, even though the pages were in

English and J.C. Segarra was aware that Plaintiff does not speak, read or understand English.

(Armijos Decl. ¶ 15). Plaintiff Armijos was never provided with a copy of the pages he signed.

(Armijos Decl. ¶ 16). Most significantly, Plaintiff never had any opportunity to determine its

contents, or understand its implications through the assistance of a third party. (Armijos Decl.

¶ 17). Consequently, Plaintiff had absolutely no way of knowing that he would be forfeiting

his right to bring a claim in Court. (Armijos Decl. ¶ 18).




                                                3
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 9 of 17 PageID #: 144



                                         ARGUMENTS

I.     THERE IS A GENUINE ISSUE OF FACT SURROUNDING THE PURPORTED

       AGREEMENTS TO ARBITRATE

       Plaintiff respectfully accepts that the Court’s inherent statutory power to compel

arbitration, or not, is governed by the Federal Arbitration Act; Plaintiff submits, however,

that there exist undeniable grounds at law and/or in equity for the revocation of the

Agreements in question. 9 U.S.C. § 2. As declared by the Court of Appeals for the Second

Circuit, whether the Court compels arbitration, or not, turns on whether there is a valid and

enforceable contract or whether “there is an issue of fact as to the making of the agreement

for arbitration”, which then requires a trial. Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d

Cir. 2003). “Arbitration agreements are considered contracts." Nat'l Credit Union Admin. Bd.

v. Goldman, Sachs & Co., 775 F.3d 145, 148 (2d Cir. 2014) (citing Rent-A-Center, West, Inc. v.

Jackson, 561 U.S. 63, 67, 130 S. Ct. 2772, 177 L. Ed. 2d 403 (2010)). Accordingly, "though the

presumption in favor of arbitration is strong, the law still requires that parties actually agree

to arbitration before it will order them to arbitrate a dispute." Opals on Ice Lingerie v.

Bodylines Inc., 320 F.3d 362, 369 (2d Cir. 2003).

       When analyzing a motion to compel arbitration, courts must utilize a standard similar

to that applied to motions for summary judgment; “if there is a genuine issue of fact

surrounding the purported agreement to arbitrate, the court cannot compel arbitration”.

Kutluca v. PQ N.Y. Inc., 266 F. Supp. 3d 691, 700 (S.D.N.Y. 2017) (citing Bensadoun v. Jobe-Riat,

316 F.3d 171, 175 (2d Cir. 2003)). The Plaintiff in the instant action strongly opposes the

Defendants’ motion to compel and the evidentiary facts posited by Defendants and submits

his own evidentiary facts “showing that there is a dispute of fact to be tried.” Oppenheimer &


                                               4
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 10 of 17 PageID #: 145



 Co., Inc. v. Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995). The genuine issues of fact in this case

 before the Court are the very hindrances to the existence of a valid and enforceable

 agreement to arbitrate. At no point in time did the parties in the instant action form a

 contract because there was never agreement or consensus between the parties as to the

 subject matter of the contract. The purpose of the “agreement” was never communicated to

 the Plaintiff which thereby precluded the possibility of acceptance by the Plaintiff or any

 meeting of the minds. (Armijos Decl. ¶ 8-11).

        A valid arbitration agreement requires “a manifestation of mutual assent sufficiently

 definite to assure that the parties are truly in agreement[.]” Matter of Express Indus. & Term.

 Corp. v. N.Y. State Dept. of Transp., 93 N.Y.2d 584, 589 (1999). Here, the only facts sufficiently

 definite between and common to both parties were that the Defendant J.C. Segarra asked

 Plaintiff to sign an agreement and Plaintiff did as instructed, (Armijos Decl. ¶ 11), the

 evidence of which is the subject matter of this motion. For these and the following reasons,

 Plaintiff Armijos asserts that the issues of fact surrounding the Agreements are not only

 genuine, but they effectively negate the validity and enforceability of the Agreements.



 II.    THE ARBITRATION AGREEMENT WAS FRAUDULENTLY INDUCED

        “The United States Court of Appeals for the Second Circuit has articulated four criteria

 to determine whether proceedings should be stayed pending arbitration or dismissed, as the

 case may be. A district court must assess each of the following: (1) whether the parties have

 agreed to arbitrate; (2) whether the asserted claims fall within the scope of the arbitration

 agreement; (3) if federal statutory claims are at issue, whether Congress has intended such

 claims to be non-arbitrable; and (4) if only some of the claims are arbitrable, whether to stay


                                                 5
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 11 of 17 PageID #: 146



 the balance of the proceedings pending arbitration”. Sinnett v. Friendly Ice Cream Corp., 319

 F. Supp. 2d 439, 443 (S.D.N.Y. 2004).

        As previously stated, Plaintiff submits that the parties never agreed to arbitrate,

 (Armijos Decl. ¶ 8-11). Defendants have cited the case, Teah v. Macy’s Inc.,No. 11-CV-1356,

 2011 U.S. Dist. LEXIS 149274 at *5 (E.D.N.Y. Dec. 29, 2011) (see Defendants ‘ Memorandum

 of Law in Support of their Motion to Compel Arbitration and Stay the Action, hereinafter “Def.

 Memo.” Page 6), which declared there was “clearly adequate consideration for the

 arbitration agreement, as it binds both parties to arbitrate their claims, and formed part of a

 valid employment agreement (citing Sablosky v. Edward S. Gordon Co., Inc., 73 N.Y.2d 133,

 137, 535 N.E.2d 643, 538 N.Y.S.2d 513 (1989) ("If there is consideration for the entire

 agreement that is sufficient; the consideration supports the arbitration option, as it does

 every [*15] other obligation in the agreement.").

        Defendants, in their Memorandum in Support of Motion to Compel Arbitration, state

 that Plaintiff “executed an Arbitration Agreement with both of his employers defendants

 Cositas Ricas Ecuatorianas, Corp. and Tasty Chaulafan Corp. on January 6, 2019, affirming his

 commitment as a condition of employment…”, (Def. Memo. Page 3). In reality, Plaintiff

 Armijos was required to sign the agreements to arbitrate with both corporate Defendants,

 Cositas Ricas Ecuatorianas, Corp. s/b/a El Pequeño Coffee Shop hereinafter “Cositas Ricas”)

 and Tasty Chaulafan Corp. d/b/a El Pequeño Coffee Shop (hereinafter “Tasty Chaulafan”) on

 or around January 6, 2019 (Armijos Decl. ¶ 4). This occurred after the change of corporate

 ownership and effectively after his employment with Cositas Ricas (Armijos Decl. ¶ 4).

 Plaintiff Armijos did not sign the Agreement with Cositas Ricas in consideration for his

 employment as his employment had already been effectively terminated. (Armijos Decl. ¶ 4).


                                               6
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 12 of 17 PageID #: 147



        Under New York law, to state a claim for fraud in the inducement, "a plaintiff must

 demonstrate: (1) a misrepresentation or omission of material fact; (2) which the defendant

 knew to be false; (3) which the defendant made with the intention of inducing reliance; (4)

 upon which the plaintiff reasonably relied; and (5) which caused injury to the plaintiff."

 Choquette v Motor Info. Sys., 2017 US Dist LEXIS 121353 [SDNY Aug. 2, 2017, No. 15-CV-9338

 (VEC)].

        Here, Plaintiff submits that Defendant J.C. Segarra misrepresented the purpose of the

 “agreement” Plaintiff was asked to sign. (Armijos Decl. ¶ 10). J.C. Segarra failed to mention

 to the Plaintiff that the document he would be signing was an agreement to arbitrate,

 (Armijos Decl. ¶ 10), which would effectively terminate his rights to bring an action against

 Defendants in a court of law. Instead, J.C. Segarra misrepresented to the Plaintiff that the

 purpose of the agreement was so that Defendants would be in compliance the requirements

 of the DOL. (Armijos Decl. ¶ 10). Without any reason to assume otherwise, Plaintiff relied on

 the statement by J.C. Segarra and signed the papers (Armijos Decl. ¶ 11), the result of which

 was to preclude Armijos from bringing suit against Defendants in a court of law.



 III.   THE ARBITRATION AGREEMENT IS PROCEDURALLY UNCONSCIONABLE

        A party seeking to compel arbitration must establish the existence of an agreement

 to arbitrate under ordinary principles of contract law. See, e.g., Ross v. American Express Co.,

 478 F. 3d 96, 99 (2d Cir. 2007) (citing Thomson-CSF, S.A. v. American Arb. Ass'n, 64 F.3d 773,

 779 (2d Cir. 1995)). Whether the parties agreed to arbitrate a certain matter is governed by

 state-law principles regarding contract formation. First Options of Chicago, Inc. v. Kaplan, 514

 U.S. 938, 944, 115 S. Ct. 1920, 131 L. Ed. 2d 985 (1995); Mehler v. Terminix Int'l Co., 205 F.3d


                                                7
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 13 of 17 PageID #: 148



 44, 48 (2d. Cir. 2000). "It is 'well settled' under New York one will not be compelled absent

 the parties' 'clear, explicit and unequivocal agreement to arbitrate.'" Manigault v. Macy's East,

 LLC, 318 Fed. App'x 6, 7-8 (2d Cir. 2009) (quoting Fiveco, Inc. v. Haber, 11 N.Y.3d 140, 144,

 893 N.E.2d 807, 863 N.Y.S.2d 391 (N.Y. 2008)). Where there was no "meeting of the minds,"

 an arbitration agreement cannot be enforced. Dreyfuss v. Etelecare Global Solutions-U.S. Inc.,

 349 F. App'x 551, 553 (2d Cir. 2009).

        One defense to contract formation under New York law is unconscionability. A

 contract is unconscionable where it is “so grossly unreasonable or unconscionable in light of

 the mores and business practices of the time and place as to be unenforceable according to

 its literal terms.” Gillman v. Chase Manhattan Bank, N.A., 73 N.Y.2d 1, 10, 534 N.E.2d 824

 (1988). In order for a party to successfully assert the defense of unconscionability, generally

 there must be a showing of both procedural and substantive unconscionability. Id. “The

 procedural element concerns the contract formation process and the alleged lack of

 meaningful choice; the substantive element looks to the content of the contract, per se.”

 State v. Wolowitz, 96 A.D.2d 47, 468 N.Y.S.2d 131, 145 (1983); see also, Desiderio v. Nat’l Ass’n

 of Sec. Dealers, Inc., 191 F.3d 198, 207 (2d. Cir. 1999) (“A contract or clause is unconscionable

 when there is an absence of meaningful choice on the part of one of the parties together with

 contract terms which are unreasonably unfavorable to the other party.”) Furthermore,

 “procedural and substantive unconscionability operate on a sliding scale; the more

 questionable the meaningfulness of choice, the less imbalance in a contract’s term should be

 tolerated.” David v. No. 1 Mktg. Serv. Inc., 113 A.D.3d 810, 979 N.Y.S.2d 375, 378-79 (2d Dep’t

 2014). While inequality in bargaining power is not sufficient alone, coupled with high




                                                8
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 14 of 17 PageID #: 149



 pressure tactics that coerce an employee’s acceptance of onerous terms, this may be

 sufficient to show that an employee lacked a meaningful choice. Id.

        In evaluating where a contract is procedurally unconscionable courts look to whether

 there was any evidence of high pressure or deceptive tactics, the use of fine print, and any

 disparity in experience and education. Brennan v. Bally Total Fitness, 198 F.Supp. 2d 377

 (S.D.N.Y. 2002). In Brennan, the Court held that the arbitration agreement was procedurally

 unconscionable where the plaintiff only had about fifteen minutes to sign the arbitration

 agreement (Id. at 384) and was threatened by her employer that those who did not sign

 would not be promoted, causing the plaintiff to believe that her employment would be

 adversely impacted if she refused to sign the agreement (Id. at 383). The court in Brennan

 held that “the plaintiff lacked a meaningful choice in deciding whether to sign the agreement”.

        In this case, the arbitration agreement is clearly procedurally unconscionable. Here,

 Plaintiff was presented with a contract in a language that he did not understand (Armijos

 Decl. ¶ 9) and provided with an explanation that the DOL would be visiting the Defendants’

 establishment (Armijos Decl. ¶ 10). Believing this to be true, Armijos was then required to

 sign the Agreements without first being provided an opportunity to have the documents

 translated to him or the opportunity and time to have another explain and translate same to

 him. (Armijos Decl. ¶ 17). In fact, the Plaintiff was required to sign the documents

 immediately upon them being provided to him by J.C. Segarra, the entire process taking

 about ten (10) minutes. (Armijos Decl. ¶ 11).

        Admittedly courts have found that an inability to speak English alone is insufficient

 for a determination of unconscionability. Victorio v. Sammy's Fishbox Realty Co., LLC, No. 14-

 cv-8878(CM), 2015 U.S. Dist. LEXIS 61421 (S.D.N.Y. May 6, 2015) See, Ragone v. Atlantic Video


                                               9
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 15 of 17 PageID #: 150



 at Manhattan Ctr., 595 F.3d 115, 122 (2d Cir. 2010) ("New York courts have repeatedly ruled

 that even the fact that a prospective employee possesses an imperfect grasp of

 the English language will not relieve the employee of making a reasonable effort to have the

 document explained to him.”) See also; Molina v. Coca-Cola Enterprises, Inc., No. 08-cv-6370,

 2009 U.S. Dist. LEXIS 47828, 2009 WL 1606433 (W.D.N.Y. June 8, 2009) (Finding that, even

 where a Plaintiff is entirely incapable of reading English “his signature on the …arbitration

 agreement would still be binding against him as his execution of an agreement of this type

 under such circumstances constitutes gross negligence, since he failed to seek proper

 assistance in understanding it before signing.”).

        What distinguishes this case from those cited above, however, was that Plaintiff

 Armijos was foreclosed from having the opportunity to have the Agreements translated to

 him. "If the signer could read the instrument, not to have read it was gross negligence; if he

 could not read it, not to procure it to be read was equally negligent; in either case the writing

 binds him" Pimpinello v. Swift & Co., 253 N.Y. 159, 162-63, 170 N.E. 530 (1930). Here, Plaintiff

 was not provided with the opportunity to have another read the Agreements to him (Armijos

 Decl. ¶ 17). The fact that Plaintiff did not even have the opportunity to procure it to be read

 to him, due to the haste in which the documents were provided and his signature required,

 (Armijos Decl. ¶ 11), cannot cause a finding of negligence which would permanently bind the

 Plaintiff. Plaintiff Armijos was instructed to sign the document immediately, presumably

 meaning that he could not take the document home with him or seek to have it translated

 (Armijos Decl. ¶ 10, 17).

        Because the agreement was provided to the Plaintiff in a language incomprehensible

 to him, and because he was not provided with a reasonable opportunity to read and/or have


                                                10
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 16 of 17 PageID #: 151



 the document translated, in addition to the inherently unequal bargaining power between

 employees and employers, the agreement is procedurally unconscionable. See e.g., Valdes v.

 Swift Transp., Co., 292 F. Supp.2d 524, 533 (S.D.N.Y. 2003) (Courts take into consideration

 whether an individual is already employed by the employer when the employee signs the

 arbitration agreement, and whether signing is a condition of continued employment;

 findings that current employees are subject to greater coercive pressures that prospective

 employees). As previously mentioned, Plaintiff Armijos was already employed by the

 Defendants when he was asked to sign the Agreements (Armijos Decl. ¶ 8-11).

        As for substantive unconscionability, a contract is substantively unconscionable

 where its terms are unreasonably favorable to the party against whom unconscionability is

 claimed. Brennan, 198 F Supp.2d at 381-382. In this case the arbitration agreement is clearly

 designed to dissuade and/or prevent the Plaintiff and other employees from filing claims

 against the corporate Defendants. Furthermore, the Defendants are now attempting to

 foreclose Plaintiff and prospective Plaintiffs from pursuing their claims should the case

 proceed to arbitration. Therefore, the clear motivation of Defendants was to ensure that as

 few employees as possible brought claims under the FLSA, in clear contrast to the

 overarching public policy motivations behind that law.

        In light of the fact that the arbitration agreement is both procedurally and

 substantively unconscionable, the agreement should be declared void.




                                              11
Case 1:19-cv-02893-FB-JO Document 25 Filed 11/26/19 Page 17 of 17 PageID #: 152



                                       CONCLUSION

         For the foregoing reasons, the Plaintiff respectfully requests that the Court deny the

 Defendants’ Motion to Compel Arbitration and Stay the Action, and for all other relief this

 court may deem just and proper.




 Dated: November 26, 2019
 Flushing, New York
                                                   ___/s/ Zindzi Baugh Corbett__________
                                                   Zindzi Baugh Corbett, Esq.
                                                   Hang & Associates, PLLC
                                                   136-20 38th Avenue, Suite 10G
                                                   Flushing, NY 11354
                                                   (718) 353-8588




                                              12
